105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claude F. MOFFITT, Plaintiff-Appellant,v.CITY of Charlotte, North Carolina;  Transit Management ofCharlotte;  David Hines;  Rebecca Cherry;  RobertWilliams, Defendants-Appellees.
No. 95-2914.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 1996.Decided Jan. 13, 1997.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-92-438-MU)
Claude F. Moffitt, Appellant Pro Se.
Robert Dennis McDonnell, Charlotte, NC, for Appellees.
Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting Defendants' Fed.R.Civ.P. 50(a) motion for judgment as a matter of law in this action alleging a violation of 42 U.S.C. §§ 1985, 1986 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm the decision of the district court.  Moffitt v. City of Charlotte, No. CA92-438-MU (W.D.N.C. Sept. 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED